Citation Nr: 1419391	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  12-17 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for tinea pedis.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1952 to December 1956.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In January 2014, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is available for review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Review of the record shows that, while on active duty, the Veteran was treated for skin disorders, including ring worm of the left leg, fungus infection of the hand, and dermatitis.  The Veteran has not been afforded an examination to ascertain whether he has a current skin disorder related to the skin disabilities for which he was treated while on active duty.  After considering the statements in the record, the Board finds that a medical examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (setting forth the criteria under which VA is required to obtain an examination).  

Regarding the Veteran's claims of service connection for bilateral hearing loss and tinnitus, it is noted that during the Board hearing before the undersigned, the Veteran testified that he had been exposed to the acoustic trauma of jet aircraft engines on a daily basis while he was on active duty.  While the Veteran was afforded a VA audiometric examination in July 2011 that included a negative nexus opinion regarding the etiology of his hearing loss and tinnitus, one rationale given for that opinion was that the Veteran's military occupational specialty (MOS) was as an "Admin Clerk" and that he admitted being around flight line noise when he needed to deliver a message and the majority of the time he worked indoors in an office.  During the Board hearing; however, the Veteran testified that he was exposed to aircraft noise on a daily basis and that he was exposed to further acoustic trauma of plastic explosives while on active duty.  In addition, it is noted that the basis of the opinion was that there was "no preponderance of evidence to suggest hearing loss was incurred while in the service."  This is the incorrect standard that is to be applied.  Regarding tinnitus, one rationale for a negative nexus opinion was that there were no complaints of tinnitus found in the medical records of treatment.  

Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  Given the Veteran's testimony, the Board finds that an additional opinion is necessary in this case.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of any skin disorder of the feet, to include tinea pedis.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (a probability of 50 percent or more) that any diagnosed skin disorder of the feet is related to service, including those skin disorders demonstrated during service.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

2.  The AOJ should arrange for the examiner who rendered the July 2011 opinion regarding the Veteran's bilateral hearing loss and tinnitus for a supplemental opinion regarding the etiology of hearing loss and tinnitus.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (a probability of 50 percent or more) that the Veteran's hearing loss and/or tinnitus are of service onset or otherwise related to service.  The examiner must comment on the Veteran's testimony that he experienced hearing loss and tinnitus while on active duty and soon thereafter.  If the examiner who conducted the July 2011 VA audiology examination is not available, the AOJ should arrange for the Veteran to undergo another examination so the requested opinion can be obtained.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

3.  Thereafter, the AOJ should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

